DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US 2020/0396701).
		Regarding claim 1, Yi teaches that a terminal that communicates with a plurality of base stations in a dual connectivity using a first Radio Access Technology (RAT) and a second RAT (Fig. 32 and pages 31, paragraphs 383 – 387, where teaches a wireless device may be configured with a dual connectivity using a first Radio Access Technology (RAT) and a second Radio Access Technology (RAT)). Yi teaches that a control unit configured to, based on a sum of an uplink transmission power via the first RAT and an 
Regarding claim 11, Yi teaches all the limitation as discussed in claim 1. 

Allowable Subject Matter
3.		Claims 7 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “the sum of the uplink
transmission power via the first RAT and the uplink transmission power via the second
RAT exceeds a total maximum transmission power in the dual connectivity, the control  unit controls the transmission unit not to transmit the random access preamble, and suspends the power ramping counter, and the sum of the uplink transmission power via 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2021/0084642) discloses Method for Reporting Terminal Capability Performance for Dual Connectivity in Next Generation Communication System and Apparatus Therefor.
MURRAY et al. (US 2020/0275319) discloses Connected Mode Mobility in New Radio.
 
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
August 13, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649